Citation Nr: 1330547	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a lumbar spine disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for chronic thoracic strain, also claimed as a dorsal spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO declined to reopen the claim for service connection for chronic lumbosacral strain and denied the claim for service connection for chronic thoracic strain.  

In June 2011, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The claims for service connection for a lumbar spine disability and chronic 
thoracic strain are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO declined to reopen the Veteran's claim for service connection for a lumbar spine disability; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. 

2.  The evidence received since the February 1999 rating decision that denied the Veteran's claim of service connection for a lumbar spine disability is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

1.  The February 1999 rating decision that denied the Veteran's claim for service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).

2.  Evidence received since the February 1999 rating decision is new and material; the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands for further development the Veteran's claim of service connection for a lumbar spine disability, the only matter herein decided.  As such, no discussion of VA's duty to notify and assist is necessary. 

The Veteran's claim for service connection was initially denied by a rating decision in November 1979.  The RO determined that although the Veteran was treated for lumbosacral strain in service, the condition was acute and resolved and a chronic low back disability after service, to include on VA examination in October 1979, was not shown.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal the decision, nor was additional relevant evidence received within the appeal period.  By operation of law, the rating decision in November 1979 by the RO became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156; 20.302 (2012).       

The Board notes that the Veteran submitted a statement indicating he wished to reopen his claim for service-connected injuries in October 2000.  However, after receiving that communication, the RO wrote him a letter advising him that he would need to submit new and material evidence in order to reopen his claim.  The Veteran did not respond to the RO's correspondence with new evidence, and thus he abandoned that claim.  See 38 C.F.R. § 3.158(a) (providing that where evidence requested in conjunction with a claim is not furnished within one year after the 
date of the request, the claim will be considered abandoned, and if a new claim is received and the right to benefits is finally established, benefits shall commence not earlier than the date of filing the new claim).  

More recently, in a rating decision in February 1999, the RO declined to reopen the Veteran's claim for service connection for a lumbar spine disability on the grounds that no new and material evidence had been submitted to reopen the claim.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the February 1999 rating decision.  The February 1999 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  This decision also served as a denial of any previous claim of service connection for a lumbar spine disability that may have been pending but unadjudicated prior to February 1999.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (holding that later adjudication of an identical or related claim can resolve an earlier pending claim if the later decision provides sufficient notice to the claimant that the pending claim has been finally adjudicated). 

In January 2008 the Veteran filed a claim to reopen, which was denied by the RO in a July 2008 rating decision.  The Veteran has appealed.

The February 1999 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104.  In order to reopen the claim, new and material evidence is needed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the February 1999 rating decision the evidence consisted of the service treatment records which documented recurrent complaints of and treatment for pain in the lower back after he strained his back in 1972.  He was diagnosed with low back strain.  X-rays were within normal limits.  He was put on profile to avoid lifting over 50 pounds.  On separation from service in March 1973, the Veteran reported a history of recurrent back pain and the examiner noted frequent complaints of low back pain determined to be chronic strain.  Also of record was a VA examination report dated in October 1979 that recorded complaints of recurrent back pain since service.  X-rays of the lumbar spine were within normal limits.  
The examiner diagnosed status post 1972 low back strain by history.  Additionally, private treatment notes in May 1980 and March 1983 showed a history of pain since he twisted his back in service.  He reported recurrent exacerbation post-service discharge starting in 1974.  An assessment of probable lumbosacral strain was noted.  A VA clinical treatment note in February 1983 recorded a history of back pain since 1972.  X-rays of the lumbar spine revealed spondylosis, a possible herniated nucleus palposus.  Finally, the record contained a VA examination dated in August 1998, which recorded a history of onset of low back pain since 1972 when he injured his back in service, along with a diagnosis of chronic lumbosacral strain with recurrent acute exacerbations, as well as chronic thoracic strain with acute exacerbations.    

Evidence added to the record since the February 1999 rating decision includes lay statements and testimony from the Veteran regarding onset of back pain in service, and VA treatment records showing ongoing treatment for a lumbar spine disability, to include a VA treatment note in April 2002 which noted that an MRI of the lumbar spine revealed mild degenerative changes of the right posterolateral disc 
at L5-S1 level causing foraminal narrowing at that level, as well as a clinical treatment note dated in August 2004 that recorded a diagnosis of degenerative joint disease of the lumbar spine.  These records reflect a history of onset of low back pain following an in-service back injury in 1972, with subsequent motor vehicle accidents in the mid 80's and 2001. 

This evidence is new since it was not of record in 1999 and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability; namely, evidence of a currently diagnosed lumbar spine disability with evidence of in-service incurrence and ongoing treatment for a back disorder, to include radiological evidence of degenerative joint disease of the lumbar spine.  Moreover, it directly addresses the reason for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade. 


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened and to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection a lumbar spine disability, the Board finds that additional development is required prior to readjudication of the claims. 

The Veteran claims that his current lumbar and thoracic spine disabilities had their onset in service.  

Although the Veteran is competent to report the onset of lumbar and thoracic spine symptomatology during service, he is not competent to diagnose or to relate any lumbar or thoracic spine disability to his service.  The service treatment records reflect recurrent treatment for low back pain and on separation from service in March 1973, the Veteran reported a history of recurrent back pain, and the examiner noted frequent complaints of low back pain determined to be chronic strain.  After service, private and VA treatment records starting in May 1980 showed a history of low back pain since the Veteran twisted his back in service.  He reported recurrent exacerbations post-service discharge starting in 1974.  Diagnoses include probable lumbosacral strain, lumbar spine spondylosis, and possible herniated nucleus pulposus.  

The Veteran was afforded a VA examination in August 1998, which recorded a history of onset of low back pain since 1972 when he injured his back in service.  The diagnoses were chronic lumbosacral strain with recurrent acute exacerbations and chronic thoracic strain with acute exacerbations.  However, the examiner failed to address the etiology of the disabilities.    

More recently, a VA treatment record in April 2002 noted that an MRI of the lumbar spine revealed mild degenerative changes of the right posterolateral disc at L5-S1 level causing foraminal narrowing at that level.  In August 2004 he was diagnosed with degenerative joint disease of the lumbar spine.  These records reflect a history of onset of low back pain following an in-service back injury in 1972, with subsequent motor vehicle accidents in the mid 80's and 2001. 

The Board finds the evidence sufficient to trigger VA's duty to assist the Veteran by obtaining a medical examination and opinion to identify any current lumbar or thoracic spine disability, associated with the Veteran's service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, a request for VA records from the Social Security Administration (SSA) received in April 1980 shows that the Veteran applied for disability benefits from the SSA in connection with a back injury.  As SSA records could provide relevant information, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).

Lastly, relevant ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, either electronically or physically, all relevant treatment records from the Las Cruces VA Medical Center dated after September 2010.  All attempts to obtain these records must be documented in the claims file. 

2.  Request from the SSA copies of any disability determination it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard.

3.  After the development requested above has been completed, schedule the Veteran for a VA spine examination for the purpose of ascertaining the nature of the Veteran's claimed low back and thoracic spine disability.  The examiner must review the claims file in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

a) Diagnose any current lumbar spine disability that is present.  

b) Opine whether symptoms associated with the thoracic spine are attributable to a disability that is distinct and separate from any lumbar spine disability found on examination, and if so, provide a diagnosis.

c) For any lumbar and/or thoracic spine disability found to be present, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the current diagnosed condition arose during service or is otherwise related to military service, to include the complaints of back pain therein.  The examiner should explain the reasoning for the opinions provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


